DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Kim et al (US 9678341 B2) discloses the HUD apparatus (figs. 1 and 8) includes a first optical module configured to display a two dimensional (2D) image, a second optical module configured to display a three dimensional (3D) image and arranged at a predetermined angle relative to the first optical module, a separation module arranged on an optical path of the first and second optical modules to reflect a light of the first optical module and to project a light from the second optical module, and an optical system configured to output the light having passed the separation module.
Kim does not disclose a display device, comprising: a first display panel including first subpixels arranged in a grid in a first direction and a second direction; a second display panel including second subpixels arranged in a grid in the first direction and the second direction; a controller configured to control the first subpixels and the second subpixels based on image data; and an optical system configured to project an image displayed on the first display panel into a field of view of a user, the controller being configured to perform switching between display modes including a first display mode for displaying a two-dimensional image on the first display .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425